                                   UNITED STATES DISTRICT COURT 
                                  CENTRAL DISTRICT OF CALIFORNIA 


                                     CIVIL MINUTES ­ GENERAL 
     Case No.     2:16­cv­7209­R (SKx)                                     Date    October 17, 2018 
     Title        Chris Langer v. Flor 401 Lofts LP 
 
  
     Present: The Honorable  Steve Kim, U.S. Magistrate Judge  
                     Connie Chung                                              n/a 
                     Deputy Clerk                                     Court Smart / Recorder 

              Attorneys Present for Plaintiff:                   Attorneys Present for Defendant: 
                       None present                                        None present 
                             
     Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE WHY JUDGMENT­
                            DEBTOR TIM ZHU SHOULD NOT BE HELD IN CONTEMPT 
                            OF COURT ORDER 
 
        Having failed to appear on this date as ordered for a judgment debtor examination, Tim 
Zhu, in his capacity as CEO for debtor Flor 401 Lofts LP, is ordered to show cause why he 
should not be held in contempt for failure to appear and obey court orders. 
         
        Tim Zhu is ordered to appear in person (with or without retained counsel) at 10 AM 
on November 21, 2018, in Courtroom 540 of the Roybal Federal Building and U.S. 
Courthouse, located at 255 E. Temple Street, Los Angeles.   
         
        Tim Zhu may satisfy and discharge this order to show cause by contacting counsel for 
Plaintiff and appearing for a properly noticed judgment debtor examination by no later than 
November 21, 2018.   
         
        If Tim Zhu agrees to a date for his judgment debtor examination, Plaintiff’s counsel shall 
contact the Court clerk to schedule that examination, in which case the OSC hearing on 
November 21, 2018 may be converted into a debtor examination or vacated upon the noticed 
scheduling of an examination at a later date stipulated to by the parties. 
         
        Tim Zhu is warned that failure to appear as ordered or to comply with this 
OSC may result in the issuance of a warrant for arrest by U.S. Marshals and an 
order of civil contempt. 
         
        Plaintiff’s counsel shall promptly personally serve Tim Zhu with a copy of this order and 
file proof of personal service with the Court within 24 hours of successful personal service.    
         
        IT IS SO ORDERED. 




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                              Page 1 of 1
